Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions

    PNG
    media_image1.png
    36
    521
    media_image1.png
    Greyscale

Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sit US 9527882 in view of Mendes, Bioorganic & Medicinal Chemistry 2002, 10, 809-816. 

The claimed compounds are acyloxy derivatives of the compounds of ‘882, see column 414-415 partial structure
		
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
 
The derivatives are prodrug modifications of the indicated carboxylic acid.  The concept  of prodrug is well-known in the art for examples as taught by applicant provided Mendes reference (see column A of page 809).  Specifically, Mendes reviews* many possibilities of acyloxy derivatives, on page 810 generically (column B) and more specifically in the Table 1 of column A in page 810.  
The instant acid part would be substituted with the acid of in the last column acids of Table 1, or formula 1 and 3 in column B generic structures (with R3 = H and Z = O of instant formula).  The later generic structures providing for different alkyl and nitrogen substituted R4 of instant formula. 
*Review is a formal assessment or examination of something with the possibility or intention of instituting change if necessary.
Therefore, there exists motivation (as taught by Mendes introduction) and reasonable expectation of success in arriving at the recited compounds.  Claim 5 limitations are elementary with respect possibilities of drug forms.  

As such there is nothing unobvious in the claims. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIZAL S CHANDRAKUMAR whose telephone number is (571)272-6202. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on (571)272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIZAL S CHANDRAKUMAR/Primary Examiner, Art Unit 1625